Citation Nr: 1800409	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for traumatic arthritis
of the right knee.

2. Entitlement to an increased rating in excess of 10 percent prior to October 6,
2016, and an increased rating in excess of 30 percent after October 6, 2016, for
degenerative arthritis of the left knee, status post synovectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from
December 1991 to December 1995.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a
February 2009 rating decision issued by Department of Veterans' Affairs (VA)
Regional Office (RO) in San Diego, California.

This case was previously before the Board in July 2016. At that time, the Board
remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, the Veteran was provided a VA examination in October 2016, so as to assess his disability in accordance with the U.S. Court of Appeals for Veterans Claims decision in Correia v. McDonald, 28 Vet.App. 158 (2016).  Although the October 2016 examination report, itself, does not contain the requisite findings, an addendum notes that the Veteran had pain in both passive and active range of motion and pain with weight bearing.  The Veteran's representative, however, contends that it is impossible to distinguish between the active and passive range of motion testing as outlined in Correia and the Board's remand directives.  

Additionally, the Board notes that the Veteran would benefit from an updated examination as it appears as though his disability picture may have changed to the extent that he is working with health care providers in considering a total knee replacement.  Accordingly, the Board finds that remand is warranted to afford the Veteran a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the severity of his service-connected left and right knee disabilities. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the Schedule for Rating Disabilities.

The examiner should provide the range of motion in degrees for the Veteran's left and right knee disabilities. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

In addition to objective test results, the examiner should fully describe the functional effects caused by the left and right knee disabilities insofar as they impact his employability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims based on the entirety of the evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




